 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    BRYAN BONHAM,                                            Case No. 2:20-cv-01768-RFB-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7    NEVADA DEPT. OF CORRECTIONS, et al.,
 8                   Defendants.
 9

10          Pending before the Court is Plaintiff’s Motion for Sanctions (ECF No. 10) and Defendants’
11   Motion for Leave to File a Late Response to Plaintiff’s Motion (ECF No. 19). The Court has
12   considered these motions, as well as Defendants’ Response to Plaintiff’s Motion (ECF No. 18).
13   I.     BACKGROUND
14          Plaintiff initiated this lawsuit with a Motion for a Preliminary Injunction challenging the
15   constitutionality of the Nevada Department of Corrections’ COVID-19 restrictions on outdoor
16   recreation time. ECF No. 3. The Attorney General for the State of Nevada, specially appearing for
17   the purpose of responding to the Preliminary Injunction Motion, filed a Response on December 18,
18   2020. ECF No. 7. On December 29, 2020, Plaintiff filed a Reply and identical Motion for Sanctions.
19   ECF Nos. 9, 10.
20          Plaintiff’s Motion for Sanctions contends that counsel for Defendants “committed fraud upon
21   the court, and perjury by making false statements.” ECF No. 10 at 3. Plaintiff points to numerous
22   statements that defense counsel made in response to Plaintiff’s Preliminary Injunction Motion, and
23   contends they are knowingly false. For example, defense counsel stated that Plaintiff has sufficient
24   space in his cell to engage in exercise. ECF No. 7 at 3, 6. Plaintiff contends that counsel misleads
25   the Court with this suggestion, because housing rules do not allow exercise in cells. ECF No. 10 at
26   5. Plaintiff also takes issue with defense counsel’s contention that the “hanger room” in which
27   Plaintiff used to work has large cargo doors that “remain open throughout the day,” allowing sunlight
28   and fresh air into the room. Plaintiff contends that those doors are in fact not always open, but only
                                                      1
 1   open when trucks are picking up or delivering cargo. Plaintiff contends that these and other alleged

 2   falsehoods violate 28 U.S.C. §1746, 18 U.S.C. §1621, and Nevada Revised Statutes (“NRS”)

 3   239.320 and 199.120.

 4   II.    DISCUSSION

 5          A.      Plaintiff’s Motion for Sanctions is denied.

 6          To the extent Plaintiff brings this motion under 20 U.S.C. § 1746, 18 U.S.C. §1621, or NRS.

 7   239.320 and 199.120, the relief he seeks is not available to him. 28 U.S.C. § 1746 merely describes

 8   the procedural requirements for an unsworn declaration under penalty of perjury. It does not provide

 9   for sanctions if a party does not comply with those requirements. 18 U.S.C. § 1621 is a federal

10   criminal statute prohibiting perjury.    NRS. 193.130 and 239.320 are state criminal statutes

11   prohibiting perjury and the falsification of public papers, respectively. Criminal statutes like these

12   generally “do not give rise to civil liability.” See Allen v. Gold Country Casino, 464 F.3d 1044,

13   1048 (9th Cir. 2006) (citing Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980)), cert. denied,

14   549 U.S. 1231 (2007). These statutes authorize criminal charges to be brought by the appropriate

15   government agencies; they do not authorize the imposition of sanctions in a civil case.

16          Because Plaintiff levels his accusations against Defendants’ counsel, the Court alternatively

17   construes this Motion as one brought under Federal Rule of Civil Procedure 11(c). Counsel did not

18   make any of the statements in Defendants’ Response under oath, as Plaintiff appears to contend.

19   Rather, Rule 11(b) states that by signing a pleading, counsel certifies that, to the best of their

20   “knowledge, information, and belief,” the pleading’s factual contentions have evidentiary support.

21   Fed. R. Civ. P. 11(b)(3). A party contending that an attorney violated Rule 11(b) may file a motion

22   for sanctions against that attorney. Fed. R. Civ. P. 11(c)(2). However, the party seeking sanctions

23   must provide the opposing party 21 days to correct or withdraw the offending pleading. Id. Plaintiff

24   did not do so, and therefore this motion fails to comply with Rule 11. Even if he did comply with

25   Fed. R. Civ. P. 11(c), Plaintiff has not provided persuasive evidence that defense counsel’s

26   statements were false or lack evidentiary support. Rather, it appears that Plaintiff merely disagrees

27   with Defendants’ legal and factual contentions. The Court will not award sanctions on that basis.

28
                                                      2
 1

 2          B.      Defendants’ Motion to File a Late Response is granted.

 3          On January 13, 2021, Defendants filed a Motion for Leave to File a Late Response to

 4   Plaintiff’s Motion for Sanctions, explaining that, due to a miscommunication between two of the

 5   attorneys representing Defendants about who would file the response, the opposition was not filed

 6   the day it was due. ECF No. 19 at 2. Defense counsel filed the response one day late, along with

 7   this Motion for Leave. Plaintiff did not file a response. The Court finds excusable neglect exists for

 8   the late filing and grants Defendants’ Motion.

 9   III.   ORDER

10          IT IS HEREBY ORDERED that Plaintiff’s Motion for Sanctions (ECF No. 10) is DENIED.

11          IT IS HEREBY ORDERED that Defendants’ Motion for Leave to File Specially Appearing

12   Defendants’ Opposition to Plaintiff’s Motion for Sanctions One Day Late (ECF No. 19) is

13   GRANTED.

14

15          Dated this 8th day of June, 2021.

16

17

18
                                                   ELAYNA J. YOUCHAH
19                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                      3
